Citation Nr: 1722133	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for arthritis of the lumbar spine. 

2.  Entitlement to a rating in excess of 10 percent disabling for chondromalacia of the left knee with arthritis. 

3.  Entitlement to a rating in excess of 10 percent disabling for chondromalacia of the right knee with arthritis. 

4.  Entitlement to a total disability rating based on individual unemployability due to service connected conditions (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from September 1945 to September 1948.  He also served in the Coast Guard from April 1955 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted entitlement to an aid and attendance allowance for the Veteran's spouse, and continued the ratings for the Veteran's service connected glaucoma, arthritis of the lumbar spine, and bilateral knee conditions.  Jurisdiction of the claim has been transferred to Columbia, South Carolina. 

The Veteran filed a notice of disagreement (NOD) with the RO's decision in July 2014 and the RO issued a statement of the case (SOC) in April 2016.  The Veteran filed a substantive appeal through a VA Form 9 in May 2016.  However, the Veteran only expressed disagreement and intent to continue the appeal of the issues of entitlement to increased ratings for his lumbar spine arthritis and bilateral knee conditions.   

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, in his May 2016 substantive appeal, the Veteran claimed that his service connected conditions rendered him totally and permanently disabled.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims for arthritis of the lumbar spine and bilateral knee chondromalacia with arthritis, it has been listed on the first page of this decision.

In January 2017, the Veteran testified before the undersigned during a Board videoconference hearing.  A transcript of that hearing is associated with the electronic file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated through May 2017, which were added after the issuance of the April 2016 SOC.  However, the Board finds that these records are duplicate of those already in the file prior to the April 2016 SOC.  As noted below, the Board is increasing the Veteran's rating to 40 percent for his lumbar spine.  The newly added records only continue to show that the Veteran experienced back pain, which was already known in the evidence before VA prior to April 2016.  In addition, there is no evidence or suggestion of ankylosis, and the Veteran is now in receipt of the highest rating possible for limitation of motion of his lumbar spine.  As such, the Board may proceed with this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to ratings in excess of 10 percent disabling for right and left knee chondromalacia with arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's arthritis of the lumbar spine has not resulted in ankylosis of the thoracolumbar spine.  Incapacitating episodes due to intervertebral disc syndrome (IVDS) have not been shown, and the evidence has not shown any objective neurological abnormalities associated with the arthritis of the lumbar spine, aside from radiculopathy of the right lower extremity, which has been separately rated. 


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5010-5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, the Board has considered whether staged ratings are warranted up to one year prior to the date of claim. 

Regarding the date of claim, the Veteran filed a claim for increase in January 2012, and his claim was denied in May and August 2013 rating decisions.  Thereafter, in September 2013 the Veteran requested that the RO reconsider the increased rating denial.  The RO denied the claim again in June 2014.  The Veteran expressed disagreement with that denial in July 2014.  Given this procedural history in which the Veteran's claim was in some form of appellate status since his January 2012 claim for increase, the Board has resolved all reasonable doubt in the Veteran's favor and considers the date of claim to be January 2012.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.4. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R.  § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

In the instant case, an April 1973 rating decision granted service connection for osteoarthritis of the lower lumbar spine and assigned an initial 10 percent rating, effective December 26, 1972, pursuant to Diagnostic Code 5003.  Then, by rating decision issued in March 1997, the RO increased the disability rating to 20 percent, effective January 23, 1997, pursuant to Diagnostic Codes 5003-5295.  Thereafter, in February 2008 the RO continued the Veteran's ratings but continued such under Diagnostic Code 5292.  In an August 2013 rating decision, the RO again confirmed and continued the Veteran's rating but continued such under Diagnostic Code 5242.  The Veteran again sought an increased rating and in the June 2014 rating decision, the RO continued the 20 percent rating under Diagnostic Codes 5010-5237. 

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The regulations for rating disabilities of the spine were revised effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  

Arthritis of the lumbar spine is rated under the General Rating Formula.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The Board notes that the Veteran's disability also involves right lower extremity radiculopathy.  In this regard, effective October 31, 2007, the Veteran was assigned a 10 percent rating pursuant to Diagnostic Code 8520.  Such diagnostic code addresses the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is for application where there is moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120 -4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R.              § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

A total rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  Subject to certain provisions, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29.

The Board has reviewed all of the evidence in the Veteran's claims file, including his post service treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim of a higher disability rating for his arthritis of the lumbar spine.

The medical evidence relating to the Veteran's claim for an increased rating consists of VA examination reports dated in February 2012, June 2014, and March 2016, and post-service treatment records.

Post-service treatment records reflect that the Veteran reported chronic back pain made worse by prolonged standing, sitting, and walking.  He also reported severe pain which caused difficulty bending. 
 
During the February 2012 VA back Disability Benefits Questionnaire (DBQ) examination, the Veteran reported that he had pain all day every day in his lower back which had increased in severity.  Furthermore, he reported that such pain increased with extended standing, walking and getting out of a chair.  He reported taking pain medications which helped slightly.  The examiner noted a diagnosis of degenerative disc disease of the lumbar spine.  The Veteran also reported that he used a cane constantly to ambulate. 

Range of motion testing revealed forward flexion to 70 degrees with objective evidence of pain at 10 degrees, extension to 5 degrees with objective evidence of pain at 5 degrees.  Right and left lateral flexion and right and left lateral rotation were to five degrees with objective evidence of pain at 5 degrees.  The Veteran was able to complete repetitive use testing with forward flexion to 70 degrees and extension, right and left lateral flexion and right and left lateral rotation to 5 degrees.  The examiner found no additional limitation in range of motion following repetitive use testing but did find functional loss and/or function in less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  The examiner noted localized tenderness or pain to palpation but no guarding or muscle spasms.  Muscle strength testing indicated primarily active movement against some resistance and the reflex examination revealed hypoactive deep tendon reflexes.  The Veteran's sensory examination was normal.  The Veteran exhibited a positive straight leg raise on the right and negative on the left.  The examiner noted mild symptoms of radiculopathy in the right lower extremity.  The examiner noted no other neurological abnormalities and noted that the Veteran did not have IVDS.  The examiner also found that the Veteran's back condition impacted his ability to work, but did not provide an explanation but did note that the Veteran was retired. 

The examiner also conducted a Peripheral Nerves Conditions DBQ in February 2012.  During the examination, the examiner noted that the Veteran had lumbar radiculopathy of the right lower extremity.  The examiner noted moderate paresthesisa and/or dysesthesias of the right lower extremity and mild numbness.  Again, the examiner noted that the Veteran's muscle strength testing revealed primarily active movement against some resistance with one result showing active movement against gravity and hypoactive deep tendon reflexes.  The examiner noted no muscle atrophy.  The Veteran's sensory examinations were normal.  The examiner noted mild incomplete paralysis of the external popliteal nerve.  The examiner found that the Veteran's peripheral nerve condition did not impact his ability to work. 

During the June 2014 VA DBQ, the examiner noted a diagnosis of degenerative arthritis of the spine and the Veteran reported that he used a cane constantly to ambulate.  The examiner stated that the Veteran did not report flare-ups which impacted his ability to function. 

Range of motion testing revealed forward flexion to 65 degrees with objective evidence of pain at 65 degrees, extension to 25 degrees with objective evidence of pain at 25 degrees.  Right and left lateral flexion and right and left lateral rotation were to 25 degrees with objective evidence of pain at 25 degrees.  The Veteran was able to complete repetitive use testing with forward flexion to 65 degrees and extension, right and left lateral flexion and right and left lateral rotation to 25 degrees.  The examiner found no additional limitation in range of motion following repetitive use testing but did find functional loss and/or functional impairment in weakened movement and painful movement.  The examiner noted no localized tenderness or pain to palpation and no guarding or muscle spasms.  Muscle strength and reflex testing were all normal.  In addition, the Veteran's sensory examination was primarily normal except for decreased sensation in the left lower leg/ankle and the foot/toes.  The Veteran exhibited bilateral negative straight leg raises.  The examiner noted mild symptoms of radiculopathy in the right lower extremity.  The examiner noted no other neurological abnormalities and noted that the Veteran did not have IVDS or ankylosis of the spine.  The examiner also found that the Veteran's back condition impacted his ability to work in that he was not able to perform a physical job. 

The examiner also conducted a Peripheral Nerves Conditions DBQ in June 2014.  During the examination, the examiner noted that the Veteran had lumbar radiculopathy of the right lower extremity.  The examiner noted mild intermittent pain, paresthesias and/or dysesthesias and numbness of the right lower extremity.  Again, the examiner noted that the Veteran's muscle strength testing was primarily normal as were his deep tendon reflexes.  The examiner noted no muscle atrophy.  The Veteran's sensory examinations revealed decreased sensation in the lower leg/ankle and his foot/toes.  The examiner noted mild incomplete paralysis of the right sciatic nerve.  The examiner found that the Veteran's peripheral nerve condition did not impact his ability to work. 

During the March 2016 VA DBQ examination, the examiner noted a diagnosis of degenerative arthritis of the spine.  The Veteran reported chronic sharp stabbing lower back pain with radiation into his right lower extremity.  The examiner noted an extreme antalgic gait for which the Veteran used a cane to ambulate.  The Veteran reported increased pain with prolonged sitting, standing, and walking.  The examiner reported that the Veteran did not report flare-ups which impacted his ability to function. 

Range of motion testing revealed forward flexion to 60 degrees and extension to 15 degrees.  Right and left lateral flexion and right and left lateral rotation were to 10 degrees.  The examiner noted pain on the exam which caused functional loss and noted pain on weight bearing.  The examiner noted evidence of localized tenderness or pain on palpation but no muscle spasms or guarding.  The examiner noted that the Veteran was able to perform repetitive use testing and found no additional loss of function or range of motion after such testing.  The examiner noted that he was unable to determine if pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability during flare-ups or with repeated use over time as the examination was not being conducted during a flare-up or after repeated use over time.  Muscle strength testing was normal and the Veteran's reflex examination revealed deep tendon reflexes which were either hypoactive or normal.  The sensory examination was normal with decreased sensation in the Veteran's lower leg/ankle and foot/toes.  The examiner noted that the Veteran did suffer from mild radiculopathy with moderate intermittent pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity.  The examiner noted no ankylosis of the spine and no IVDS.  The examiner found that the Veteran's back condition did impact his ability to work in that he required a cane for ambulation, had chronic back pain and could no longer drive or work in his yard due to pain. 

In January 2017, the Veteran testified during a Board videoconference hearing.  During the hearing, the Veteran reported that he was treated by a chiropractor and that he would go whenever his back got "so bad I can hardly stand it."  The Veteran testified that his chiropractor's adjustments helped a little with his back pain, but that his severe arthritis also required pain medication.  The Veteran reported that he could not "bend very much."  During the hearing, the Veteran demonstrated for the record the extent to which he could bend forward and that even bending a slight amount, as indicated by the response of the court, caused him great pain.  The Veteran reported that he suffered flare-ups of pain for which he would take medication.  The Veteran also wore a back brace to the hearing and he testified that such was to help with his back pain and support. 

Also of record are the Veteran's lay statements regarding his radiating back pain and the negative impact of his service-connected disabilities on his life.

After considering the foregoing evidence, the Board finds that the Veteran is entitled to a rating of 40 percent based on the General Formula.  While the March 2016 VA DBQ examination revealed forward flexion to 60 degrees, the examiner did note pain on examination which resulted in functional loss.  Furthermore, during the Veteran's Board hearing he exhibited even further decreased flexion along with severe pain and the requirement of a back brace.  Therefore, in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, the Board resolves all doubt in his favor and finds that the evidence demonstrates that the Veteran's arthritis of the lumbar spine is manifested by forward flexion that was limited to 30 degrees or less.  See also DeLuca, supra.  As such, he is entitled to a 40 percent rating.

However, the Board finds that the evidence of record does not support a rating higher than 40 percent.  Specifically, at no point during the appeal period has the Veteran's lumbar spine been characterized by unfavorable ankylosis of the entire thoracolumbar spine, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra. 

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has complained of lumbar spine pain as noted in his VA treatment records and the VA examinations and exhibited such during his January 2017 Board hearing.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594(1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Therefore, while the Board has found that the Veteran's complaints of pain and exhibition of such during his hearing have resulted in limitation of flexion to 30 degrees or less, the Board finds that such did not result in ankylosis of the lumbar spine, at any time during the period on appeal.  The Veteran was still able to walk into and move around at his hearing and demonstrate some flexion.  Furthermore, ankylosis has never been found by any of the VA examiners, nor has the Veteran alleged such.  Furthermore, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's lumbar pain did affect his functional abilities, the VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not contemplated by the now assigned 40 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a rating higher than 40 percent is not warranted for the Veteran's arthritis of the lumbar even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

The Board has also considered whether the Veteran's service-connected arthritis of the lumbar spine has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  None of the VA examiners found that the Veteran suffered from IVDS.  Furthermore, the clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable for IVDS.

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is herein assigned a 40 percent rating for his arthritis of the lumbar spine to compensate his painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45 (f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has bladder impairment or bowel impairment as a result of his service-connected arthritis of the lumbar spine or any other neurological abnormality other than the radiculopathy of the right lower extremity, for which the Veteran is already separately rated.  

Furthermore, while the Veteran has complained of radiating pain or radiculopathy, as of October 31, 2007, the Veteran's right lower extremity radiculopathy associated with his arthritis of the lumbar spine was service-connected and rated as 10 percent disabling.  The Veteran's condition manifested as subjective complaints of intermittent pain, paresthesia, and numbness in the right lower extremity.  The objective evidence has not shown, and the Veteran has not alleged, that such has increased nor has the Veteran expressed dissatisfaction with his current 10 percent rating.  Furthermore, the objective evidence of record does not reflect that the Veteran's radiculopathy results in moderate impairment.  Therefore, an increased rating or a rating in excess of 10 percent is therefore not warranted.  See 38 C.F.R.  § 4.124a, 8520.

Finally, to the extent that the VA examinations may not have been compliant with the requirements noted in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that this is harmless error.  Pursuant to this decision, the Veteran is now rated the highest his lumbar spine disability can be rating for limitation of motion.  Therefore, to the extent that these specific tests were omitted, their inclusion could not have led to a higher rating for the Veteran.  Therefore, the Board may proceed with this appeal.

For the foregoing reasons, the Board finds that a 40 percent rating for arthritis of the lumbar spine is warranted.  No other higher or separate ratings are warranted for the claim of entitlement to increased rating for arthritis of the lumbar spine.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A.               § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 40 percent rating, but no higher, for arthritis of the lumbar spine, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Relevant to the Veteran's claims for increased ratings for his right and left knee chondromalacia with arthritis, the Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded VA orthopedic examinations in March 2016, which addressed his right and left knee conditions.  The Board finds that a contemporaneous examination is necessary as the Veteran has alleged significantly worsening symptoms since his last VA examination. 

Specifically, with regard to his bilateral knee disabilities, during the Veteran's January 2017 Board hearing, he indicated that his conditions had worsened.  Furthermore, he wore knee braces to help with pain and stability.  While instability testing was completed during his previous examination, there was no notation that the Veteran wore knee braces.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected bilateral knee conditions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, the March 2016 examination does not appear to contain range of motion findings consistent with those newly deemed required by the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, there have not been any findings regarding whether the older examination reports of record adequately describe the Veteran's range of motion in light of such case.  Therefore, an opinion in this regard should be obtained on remand.

The Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU claim, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and provide VCAA notice explaining what is needed to support a claim for a TDIU due to his service-connected disabilities.

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right and left knee chondromalacia with arthritis.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  

All opinions expressed should be accompanied by supporting rationale.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


